Citation Nr: 1521532	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-05 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an effective date earlier than October 7, 2009, for the grant of service connection for bilateral hearing loss.

2. Entitlement to an effective date earlier than October 7, 2009, for the grant of service connection for tinnitus.

3. Entitlement to an effective date earlier than October 7, 2009, for the grant of service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major recurrent depressive disorder, and alcohol dependence.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

Records on file reveal that multiple other issues have been raised by the appellant.  The electronic record reveals that development is ongoing at the RO.  Those matters are not currently developed for appellate review.  This appeal is limited to the issues on the title page.  


FINDINGS OF FACT

1. The claim upon which the grant of service connection for bilateral hearing loss was based was filed on October 7, 2009 and no document that can be construed as a claim for entitlement to service connection for this disability was received prior to this date.

2. The claim upon which the grant of service connection for tinnitus was based was filed on October 7, 2009 and no document that can be construed as a claim for entitlement to service connection for this disability was received prior to this date.

3. The claim upon which the grant of service connection for an acquired psychiatric disorder to include PTSD, major recurrent depressive disorder, and alcohol dependence was based was filed on October 7, 2009 and no document that can be construed as a claim for entitlement to service connection for this disability was received prior to this date.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an effective date earlier than October 7, 2009, for the grant of entitlement to service connection for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2014).  

2. The criteria for entitlement to an effective date earlier than October 7, 2009, for the grant of entitlement to service connection for tinnitus, have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.1(p), 3.155, 3.400.  

3. The criteria for entitlement to an effective date earlier than October 7, 2009, for the grant of entitlement to service connection for an acquired psychiatric disorder to include PTSD, major recurrent depressive disorder, and alcohol dependence, have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.1(p), 3.155, 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The Veteran's appeal concerns the effective date assigned following a grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under the VCAA.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, medical records held by the Social Security Administration, and written statements of the Veteran and his spouse.

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Analysis

In June 2010, the RO granted entitlement to service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder to include PTSD, major recurrent depressive disorder, and alcohol dependence, effective October 7, 2009.

Unless specifically provided otherwise, the effective date of an award of disability compensation is determined in accordance with the facts found but cannot be earlier than the date of receipt of the claim that was ultimately granted.  38 U.S.C.A. § 5110(a).  The statute provides for an exception to this rule for the award of disability compensation, but only if the claim is received within one year from the date of separation from service, in which case the effective date is the day following separation.  38 U.S.C.A. § 5110(b)(1).  See also 38 C.F.R. § 3.400(b)(2)(ii) (effective date for claim for disability compensation is date of receipt of claim or date entitlement arose, whichever is later, unless filed within a year of separation).  

The Veteran and his spouse both state that, in 1971, the appellant sought treatment from a VA physician for hearing loss.  According to their account, the physician diagnosed the Veteran with hearing loss and said that he would submit a claim on the appellant's behalf.  The Veteran adds that VA denied this claim and listed a lack of evidence of hearing loss in his service treatment records as the reason.  There is no evidence, other than these statements, on file to support the contention that the 1971 appointment took place, that a VA physician took the highly unusual step of filing a claim on a Veteran's behalf, or that VA then denied this claim.  The preponderance of the evidence, therefore, weighs against a finding that a claim was filed on the Veteran's behalf in 1971.  

Even if a claim had been filed and denied in 1971, this would not establish entitlement to an earlier effective date because, absent an appeal within one year, that rating decision would have become final.  See 38 U.S.C.A. § 7105 (West 2014).  Also, the Veteran, in filing his October 2009 claim, would have had to meet the higher threshold of providing new and material evidence to warrant reopening his previously disallowed claim.  See 38 U.S.C.A. § 5108 (West 2014).  

The Veteran also argues that, by attending a VA psychiatric examination in November 1992, he filed an informal claim for entitlement to service connection for an acquired psychiatric disorder.  The Veteran adds that he mentioned hearing loss and tinnitus during the evaluation which, he argues, also established informal claims for entitlement to service connection for those disorders.

An informal claim is "[a]ny communication or action, indicating an intention to apply for one or more benefits....Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements of any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999) (noting that even an informal claim must be in writing).  

The November 1992 examination fails two prongs of the Brokowski test.  There is nothing in the record to establish that the Veteran filed a written claim for any disorder until October 2009; as stated above, even informal claims must be in writing.  In some circumstances, the law allows for the use of a report of a VA examination as an informal claim to increase an existing disability rating or reopen a previously disallowed claim, but that exception does not apply to initial claims for entitlement to service connection.  See 38 C.F.R. § 3.157 (2014).   In addition, the record of the November 1992 examination indicates that the Veteran's presence for the examination was pursuant to a court order, which does not support a finding that the Veteran's intention was to file a claim for benefits.  

As there is no basis to find that there were any pending claims prior to the October 7, 2009 claim that served as the effective date for the grants of service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder, and there is no other basis for earlier effective dates for the grants of service connection for these disabilities, entitlement to earlier effective dates is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than October 7, 2009, for the grant of entitlement to service connection for bilateral hearing loss, is denied.

Entitlement to an effective date earlier than October 7, 2009, for the grant of entitlement to service connection for tinnitus, is denied.

Entitlement to an effective date earlier than October 7, 2009, for the grant of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major recurrent depressive disorder, and alcohol dependence, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


